Citation Nr: 1735616	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.

(The issue of whether separate ratings are warranted based on associated neurological abnormalities, to include peripheral neuropathy, as well as bowel or bladder dysfunction, on a secondary basis of a service-connected lumbar spine disability, is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Zachary Spilman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran appeared at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The case was remanded by the Board in January 2011, in December 2014, and again in August 2016 for further development.  The Board finds that there was been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders).  The case has since returned for further appellate consideration.

During the pendency of this appeal, a 100 percent temporary total rating was assigned from January 11, 2013 to the service-connected cervical spine disability.  A 100 percent combined schedular rating is assigned from April 1, 2013 to April 8, 2017.  The Board notes that the receipt of a 100 percent schedular disability evaluation, for a service connected disability or disabilities, does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114).  As such, the issue of entitlement to a TDIU throughout the entire people of appeal remains before the Board.

At the beginning of the appeal, the Veteran was represented by The American Legion.  The Veteran appointed attorney, Zachary Spilman, as his representative, in a November 2016 VA Form 21-22a, effectively revoking the prior representation by The America Legion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for a TDIU on an extraschedular basis, prior to September 12, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of depressive disorder (30 percent from January 30, 2009 and 50 percent from October 22, 2013); degenerative joint/disc disease of the thoracolumbar spine (20 percent from November 30, 2001); right upper extremity radiculopathy (20 percent from May 7, 2012); left upper extremity radiculopathy (20 percent from May 7, 2012); anterior cervical discectomy and fusion, degenerative joint/disc disease (10 percent from September 12, 2008, 60 percent from April 1, 2013, and 20 percent from August 1, 2017); chondromalacia of the left knee (10 percent from November 30, 2001, 30 percent from September 12, 2008 and 10 percent from September 1, 2015); chondromalacia of the right knee (10 percent from March 1, 1988, 30% from September 12, 2008 and 10 percent from September 1, 2015); migraine headaches (30 percent from February 9, 2005 and 0 percent from April 9, 2017); and scar of the right forehead, left hip degenerative joint disease, right hip degenerative joint disease, erectile dysfunction, right leg length inadequacy, right thigh muscle atrophy, and surgical scar all rated at zero percent; with combined ratings of 10 percent from March 1, 1988; 40 percent from November 30, 2001; 60 percent from February 9, 2005; 80 percent from September 12, 2008; 90 percent from May 7, 2012; 100 percent from January 11, 2013; and 90 percent from April 9, 2017.  

2.  The Veteran has a high school education and fork lift and heavy equipment training, and he had worked as an electrician mate while in service and as a maintenance technician after discharge.

3.  The Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his educational and work background from September 12, 2008.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability by reason of service-connected disability have been met from September 12, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; (2014) 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).







Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Other factors to be considered in determining whether a Veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the Veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

Analysis

According to the September 2009 VA Form 21-8940 TDIU application, the Veteran asserts he is unemployed due to his service-connected migraine headaches, knees, hips, neck, and back disabilities.  See also the March 2007 TDIU application. 

Here, the Veteran's service-connected disabilities consist of depressive disorder (30 percent from January 30, 2009 and 50 percent from October 22, 2013); degenerative joint/disc disease of the thoracolumbar spine (20 percent from November 30, 2001); right upper extremity radiculopathy (20 percent from May 7, 2012); left upper extremity radiculopathy (20 percent from May 7, 2012); anterior cervical discectomy and fusion, degenerative joint/disc disease (10 percent from September 12, 2008, 60 percent from April 1, 2013, and 20 percent from August 1, 2017); chondromalacia of the left knee (10 percent from November 30, 2001, 30 percent from September 12, 2008 and 10 percent from September 1, 2015); chondromalacia of the right knee (10 percent from March 1, 1988, 30% from September 12, 2008 and 10 percent from September 1, 2015); migraine headaches (30 percent from February 9, 2005 and 0 percent from April 9, 2017); and scar of the right forehead, left hip degenerative joint disease, right hip degenerative joint disease, erectile dysfunction, right leg length inadequacy, right thigh muscle atrophy, and surgical scar all rated at zero percent. 

The Veteran has combined ratings of 10 percent from March 1, 1988, 40 percent from November 30, 2001, 60 percent from February 9, 2005, 80 percent from September 12, 2008, 90 percent from May 7, 2012, 100 percent from January 11, 2013, and 90 percent from April 9, 2017.  Therefore, the Veteran did not meet the minimum rating requirements of § 4.16(a) for a TDIU rating prior to September 12, 2008, but he met the minimum requirements of § 4.16(a) from that date.  Entitlement to TDIU rating prior to September 12, 2008 is addressed in the remand below.  
 
The question that remains, however, is whether the Veteran's service-connected disabilities preclude the Veteran from obtaining or engaging in substantially gainful employment from September 12, 2008.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The evidence shows that the Veteran's military occupational specialty (MOS) while in service was an electrician mate.  According to his 2009 TDIU application, the Veteran had a high school education.  After he was discharged, he worked for 14 years as an industrial maintenance technician for Toppan Electronics from 1988 to 2002 and he stopped working full time in May 2002 due to the back, knee, and headache disabilities.  

There is competent and credible evidence that the Veteran stopped working due to chronic pain he experienced from his service-connected disabilities.  A May 2009 VA examination report indicates that the Veteran reported he had not worked for the previous seven years and could not perform his usual work as a maintenance technician due to pain.  He described the pain as a 8 out of 10 for his left knee and a 10 out of 10 for his right knee (on a scale from 1 to 10; 10 being the most severe).  Physical examination indicated the Veteran had an antalgic gait.  The Veteran used crutches due to a recent surgery on his left knee; however, he usually used a cane for balance and to reduce weight bearing pain.  The examiner noted the Veteran had a range of motion of 110 degrees for the right knee and 70 degrees for the left knee.  He found that there was weakness, tenderness and guarding of movement on the right knee.  In addition, there was edema, effusion, weakness, tenderness and guarding of movement on the left knee.

Furthermore, the Veteran reported constant pain throughout his back.  The physical examination indicated a range of motion of 45 degrees.  Further, he had a positive straight leg raising test on the right and the left.  The functional impact of the Veteran's spine was limited by pain, fatigue, weakness and lack of endurance after repetitive use.  The examiner opined that the effect of the Veteran's back and knee disabilities left him unable to work, as he had limitations in activities such as walking, standing, or sitting for prolonged periods of time.

A June 2011 VA examination report indicates that the Veteran reported that the pain in his knees were an 8 of 10.  He stated his knee would pop out and give way if too much pressure was applied to his left thigh.  There was tenderness to palpation and decreased range of motion in both knees.  The Veteran reiterated he could not work due to joint and muscle aches.  

The Veteran also reported 10 out of 10 for pain in both hips, and 9 out of 10 for pain in his leg.  He stated that he experienced weakness and stiffness in the joints.  The physical examination revealed the Veteran walked with an antalgic gait.  The examiner determined it was due to his back, knee, and hip pain.  Further the Veteran was required to wear a brace on his back and both knees, and he walked with a cane.  The examiner found there was a leg length discrepancy.  Range of motion was decreased in both hips and tenderness was present.  The examiner found there was right leg atrophy secondary to the Veteran's right knee surgery and leg length discrepancy.   
 
The examiner also noted that the Veteran quit his job because he could no longer keep up with the physical demands of his position.  The examiner determined that the effects of the constant pain in the Veteran's hips, knees and calves and the weakness in his thighs made walking, standing, and sitting difficult.  Further, he noted the Veteran had difficulty sleeping and was constantly fatigued due to his joint and back pain.

The October 2011 VA examination report indicates that the Veteran reported having moderate pain that traveled throughout his back, hips, legs, feet, neck and shoulders.  In addition, he reported having difficulty bending and twisting and had stiffness caused by prolonged sitting, as well as tingling and throbbing in his lower back and hip.  The examiner found that the Veteran's walk was unsteady and required a back brace and cane.  There was evidence of radiating pain on movement down the sides of his legs, as well as tenderness and guarding.  Range of motion was 45 degrees and there was evidence of painful range of motion.  The examiner noted the Veteran was unable to work due to his constant pain.
 
On the May 2012 VA examination, the Veteran's knee disability was manifested by a decreased range of motion and an inability to perform the repetitive use testing.  The examiner noted the Veteran had less movement than normal, weakened movement, and pain on movement in both knees.  The examiner opined the Veteran's knee condition impacted his work; the Veteran's duties required the Veteran to be on his feet frequently, as well performing tasks that required climbing and squatting, which he could no longer do.  

In addition, the examiner indicated upon the VA headache examination, the Veteran reported pulsating/throbbing head pain, which was intermittent and lasted for one to two hours.  The Veteran experienced nausea, changes in vision, dizziness, sensitivity to heat and cold, and double vision.  He also reported getting two to four headaches a day which impacted his ability to work.  

Furthermore, the VA back examination revealed a decreased range of motion and as well as less movement than normal.  The Veteran had pain on movement and interference with sitting and weight bearing.  He had tenderness on palpation and constantly used a back brace.  The examiner opined the Veteran's back disability impacted his ability to work because he could not sit or stand for prolonged periods of time.  

Finally, the VA cervical spine examination indicated less than normal movement and pain on movement.  The examiner diagnosed degenerative disc disease.  The Veteran had localized tenderness and moderate radiculopathy in the upper left extremity.  The examiner opined the Veteran's neck condition impacted his ability to work as he had pain with movement of his spine, as well as experiencing pain when he held his neck in one position for an extended period of time. 
 
Private treatment notes from a January 2014 examination indicated that the Veteran reported having severe headaches 4 to 5 times per week.  The examiner determined that the Veteran required Botox therapy, as his pain levels were not being maintained by the current prescribed treatment plan.

The August 2015 VA examination report indicates that range of motion of the neck was 20 degrees and there was additional loss of function after the repetitive-use testing.  The Veteran had guarding, muscle spasms, and localized tenderness, which resulted in an abnormal gait and/or abnormal spinal contour.  The examiner determined that the Veteran's disability impacted his ability to work.  He concluded that the functional impact of the Veteran's condition was the chronic headaches he experienced day in and day out, which resulted in the Veteran needing Botox shots every 12 weeks.  

In addition, the examiner concluded that the Veteran's hip and knee disabilities impacted his ability to work as the Veteran could not bend, stoop, sit for long periods of time, or constantly get up and down.

The April 2017 VA examination report indicates that the Veteran reported having pain that spread to the front of his head and behind his ear.  He stated the pain usually lasted less than a day, but he would experience nausea, changes in vision and sensory changes.  The examiner opined that the Veteran's headaches impacted his ability to work as they occurred several times a month, and would cause the Veteran to take multiple breaks throughout the day until they resolved.  He concluded this would affect the Veteran's ability to work.

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted from September 12, 2008.  There is competent and credible evidence that establishes that the Veteran's service-connected disabilities preclude all forms of physical employment that require use of his knees, back, neck or hips, as well as any sedentary work due to his chronic headaches.  

The record reflects that the Veteran has a high school education and the majority of the Veteran's work history was as a maintenance technician, which encompassed walking, standing, and lifting in a large factory.  Furthermore, the evidence does not show that he has the training or experience to obtain sedentary type work.  The Board finds that the Veteran has competently and credibly reported the pain and the frequency and the severity of his headaches, as well as his back, knee, neck, and hip pain.  Given this evidence, the Board finds that the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.  With resolution of all doubt in his favor, entitlement to TDIU is granted from September 12, 2008.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

For the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded him from engaging in all forms of gainful employment consistent with his work experience and education from September 12, 2008.  As such, after affording the Veteran the benefit of the doubt and considering the evidence in the light most favorable to the Veteran, the Board concludes that the criteria for TDIU are met from September 12, 2008, and the appeal is granted to that extent.  

Entitlement to TDIU prior to September 12, 2008 is addressed in the remand below.  


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities from September 12, 2008 is granted.   


REMAND

For the time period prior to September 12, 2008, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU; the Veteran's combined total rating for that time period is 60 percent.  There is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected knee, headache, hip and back disabilities.  See June 2003 Statement of Patient Treatment, and the April 2004, April 2006 and June 2007 VA examination reports and medical opinions.  

A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may have been unemployable due to service-connected disabilities prior to September 12, 2008, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication. 

Accordingly, these matters are REMANDED for the following action:

1.   Refer the issue of entitlement to a TDIU prior to September 12, 2008 to the Director of the Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b).
 
2.  After completing all indicated development, readjudicate the claim for TDIU prior to September 12, 2008 in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


